Case 19-59440-pwb       Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42          Desc Main
                                 Document      Page 1 of 25



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                            )        CHAPTER 11
                                                  )
P-D VALMIERA GLASS USA CORP.,                     )        CASE NO. 19-59440-PWB
                                                  )
                   Debtor.                        )

                               CERTIFICATE OF SERVICE

       I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the Claims and Noticing Agent for the Debtor in the above captioned
case.

        On June 25, 2019, at my direction and under my supervision, employees of KCC caused
the following document to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service lists attached hereto as Exhibit B and
Exhibit C:

      Notice of Commencement of Bankruptcy Case, Meeting of Creditors, and Deadlines
       [Docket No. 25].


Dated: June 26, 2019
                                                       /s/ Alyssa Kim-Whittle
                                                       Alyssa Kim-Whittle
                                                       KCC
                                                       222 N Pacific Coast Highway, Suite 300
                                                       El Segundo, CA 90245
Case 19-59440-pwb   Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42   Desc Main
                             Document      Page 2 of 25




                                Exhibit A
        Case 19-59440-pwb               Doc 34        Filed 06/26/19 Entered 06/26/19 19:36:42                      Desc Main
                                                     Document      Page 3 of 25
                                                                  Exhibit A
                                                             Limited Service List
                                                          Served via Electronic Mail

            Description                         CreditorName               CreditorNoticeName                         Email
Top 20 Creditor                        Active Minerals International     Wayne Bentley              w.bentley@activeminerals.com
Top 20 Creditor                        Airgas USA LLC Oxygen             Traci Bullock              traci.bullock@airgas.com
Top 20 Creditor                        Allen Lund Company                Dusty Walker               dusty.walker@allenlund.com
Top 20 Creditor                        AmTrust North America Inc         Will Robison (Agent)       will.robison@marshmma.com

Debtor’s Pre-Petition Secured Lender   AS SEB banka                      Attention: Emīls Zālītis   emils.zalitis@seb.lv
Top 20 Creditor                        B-H Transfer Co                   Jackie Kitchens            jkitchens@b-htransfer.com
Top 20 Creditor                        City of Dublin                    Michael Clay               claym@dlcga.com
Counsel to AS SEB Banka                Dentons US LLP                    Gary W. Marsh              gary.marsh@dentons.com
                                       Dietze & Schell Maschinenfabrik
Top 20 Creditor                        GmbH                              Oliver Goeckel             oliver.goeckel@dietze-schell.de
Top 20 Creditor                        Dublin-Laurens Cty Dev Auth       Beth Crumpton              bcrumpton@dlcda.com
Top 20 Creditor                        Etimine USA Inc                   Megan Marano               mmarano@etimineusa.com
Top 20 Creditor                        Evans Disposal Service Inc        Skip Evans                 trashman7317@aol.com
Top 20 Creditor                        Georgia Power                     Steve Chapman              sdchapma@southerncompany.com
Counsel for for B-H Transfer Co.       Jones Cork LLP                    Cater C Thompson           cater.thompson@jonescork.com
Counsel to Kajima Building and
Design Group, Inc.                     Jones Walker LLP                  Stephen P Drobny           sdrobny@joneswalker.com

Top 20 Creditor                        Kajima Building & Design Group    Jeff Stiner                stinerj@kbdgroupusa.com
Top 20 Creditor                        Kartash Inc                       Edward Kartashevsky        edward@kartash.com
Top 20 Creditor                        Kemira Oyi                        Phil Wayco                 phil.wayco@kemira
Top 20 Creditor                        LBBW                              Lutz Feldmann              lutz.feldmann@lbbwus.com
                                       Saurer Technologies Manag
Top 20 Creditor                        GmbH                              Jim Slaten                 jim.slaten@saurer.com
Top 20 Creditor                        Saxonia Edellmetalle GnbH         Merker Sabine              merker@saxonia.de
Counsel to City of Dublin and Laurens
Development Authority                 Seyfarth Shaw LLP                  Rebecca A Davis            rdavis@seyfarth.com
Top 20 Creditor                       Smith, Gambrell & Russell          Michelle Snyder            msnyder@sgrlaw.com
Top 20 Creditor                       Southeastern Paper Group           Jeff Small                 jsmall@sepapergroup.com




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                          Page 1 of 1
Case 19-59440-pwb   Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42   Desc Main
                             Document      Page 4 of 25




                                Exhibit B
                                      Case 19-59440-pwb                      Doc 34           Filed 06/26/19 Entered 06/26/19 19:36:42                                 Desc Main
                                                                                             Document      Page 5 of 25
                                                                                                               Exhibit B
                                                                                                          Limited Service List
                                                                                                       Served via First Class Mail


           Description                         CreditorName                       CreditorNoticeName                         Address1                    Address2                 City     State     Zip      Country
 Top 20 Creditor                     Active Minerals International          Wayne Bentley                         121 Milledgeville Road                                   Gordon         GA     31031
 Top 20 Creditor                     Airgas USA LLC Oxygen                  Traci Bullock                         259 N Radnor-Chester Road                                Radnor         PA     19087
 Secured Lender                      Airgas USA, LLC                                                              12800 West Little York Rd.                               Houston        TX     77041
                                                                                                                                                                           La Canada
 Top 20 Creditor                     Allen Lund Company                     Dusty Walker                          4529 Angles Crest Hwy          Suite 300                 Flintridge     CA    91011
 Secured Lender                      Ameritech Leasing, Inc.                                                      7255 West 98th Terrace         Suite 200                 Overland       KS    66212
 Top 20 Creditor                     AmTrust North America Inc              Will Robison (Agent)                  PO Box 93833                                             Cleveland      OH    44101
 Debtor’s Pre-Petition Secured
 Lender                              AS SEB banka                           Attention: Emīls Zālītis              Meistaru iela 1, Valdlauči     Ķekava Parish             Ķekava County        LV-1076      Latvia
 Top 20 Creditor                     B-H Transfer Co                        Jackie Kitchens                       PO Box 151                                               Sandersville  GA     31082

 Secured Lender                      Caterpillar Financial Services Corp.                                         2120 West End Avenue                                     Nashville      TN    37203
 Top 20 Creditor                     City of Dublin                         Michael Clay                          PO Box 690                                               Dublin         GA    31040
                                     DeLage Landen Financial Svcs.,
 Secured Lender                      Inc.                                                                         1111 Old Eagle School Rd.                                Wayne          PA    19087
 Secured Lender                      Dell Financial Services, LLC                                                 Mail Stop PS2DF-23             One Dell Way              Round Rock     TX    78682
 Counsel to AS SEB Banka             Dentons US LLP                         Gary W. Marsh                         303 Peachtree Street, NE       Suite 5300                Atlanta        GA    30308
                                     Dietze & Schell Maschinenfabrik
 Top 20 Creditor                     GmbH                                   Oliver Goeckel                        Karchestrasse 1                                          Coburg               D96450       Germany
 Top 20 Creditor                     Dublin-Laurens Cty Dev Auth            Beth Crumpton                         1200 Bellevue Ave                                        Dublin         GA    31021
 Top 20 Creditor                     Etimine USA Inc                        Megan Marano                          1 Penn Center West             Suite 400                 Pittsburgh     PA    15276
 Top 20 Creditor                     Evans Disposal Service Inc             Skip Evans                            PO Box 910                                               Dublin         GA    31040
 Secured Lender                      General Electric Capital Corp.                                               P.O. Box 35701                                           Billings       MT    59107-5701
                                                                                                                  148 Andrew Young
 Georgia Department of Labor         Georgia Department of Labor                                                  International Blvd             Suite 826                 Atlanta        GA    30303

 Georgia Department of Revenue Georgia Department of Revenue                                                      1800 Century Boulevard, NE     Suite 9100                Atlanta        GA    30345

 Georgia Department of Revenue Georgia Department of Revenue                                                      PO Box 740389                                            Atlanta        GA    30374
 Top 20 Creditor               Georgia Power                                Steve Chapman                         241 Ralph McGill Blvd                                    Atlanta        GA    30308

 Internal Revenue Service            Internal Revenue Service               Centralized Insolvency Operation PO Box 7346                                                   Philadelphia   PA    19101-7346

 Internal Revenue Service            Internal Revenue Service               Centralized Insolvency Operation 2970 Market St                      Mail Stop 5-Q30-133       Philadelphia   PA    19104-5016
 Internal Revenue Service            Internal Revenue Service                                                435 2nd Street                                                Macon          GA    31201
 Secured Lender                      J. Aron & Co., LLC                                                      200 West Street                                               New York       NY    10282-2198

 Counsel for for B-H Transfer Co.    Jones Cork LLP                         Cater C Thompson                      435 Second Street, Suite 500   PO Box 6437               Macon          GA    31208-6437
 Counsel to Kajima Building and                                                                                   1360 Peachtree Street NE,
 Design Group, Inc.                  Jones Walker LLP                       Stephen P Drobny                      Suite 1030                     One Midtown Plaza         Atlanta        GA    30309
 Top 20 Creditor                     Kajima Building & Design Group         Jeff Stiner                           3490 Piedmont Road             Suite 900                 Atlanta        GA    30305
 Top 20 Creditor                     Kartash Inc                            Edward Kartashevsky                   50 Court Street                Suite 710                 Brooklyn       NY    11201
 Top 20 Creditor                     Kemira Oyi                             Phil Wayco                            Eneriakatu 4                   PO Box 330                Helsinki             00101        Finland
 Top 20 Creditor                     LBBW                                   Lutz Feldmann                         1185 Avenue of the Americas    41st Floor                New York       NY    10036
 Secured Lender                      Nissan Motor Acceptance Corp.                                                8900 Freeport Pkwy.                                      Irving         TX    75063
 Office of the United States
 Trustee for Region 21               Office of the United States Trustee    Martin P Ochs                         362 Richard Russell Bldg       75 Ted Turner Drive, SW   Atlanta        GA    30303
 Office of the United States
 Trustee for the Northern District
 of Georgia                          Office of the United States Trustee                                          362 Richard Russell Bldg       75 Ted Turner Drive, SW   Atlanta        GA    30303

 Top 20 Creditor                     Saurer Technologies Manag GmbH Jim Slaten                                    60 Weeserweg                                             Krefeld              D47804       Germany


In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                                       Page 1 of 2
                                      Case 19-59440-pwb            Doc 34        Filed 06/26/19 Entered 06/26/19 19:36:42                         Desc Main
                                                                                Document      Page 6 of 25
                                                                                             Exhibit B
                                                                                        Limited Service List
                                                                                     Served via First Class Mail


           Description                     CreditorName                CreditorNoticeName                  Address1                 Address2               City     State       Zip    Country
 Top 20 Creditor                  Saxonia Edellmetalle GnbH       Merker Sabine                 5 Erzstarsse                                          Halsbruecke           D09633    Germany
 Counsel to City of Dublin and
 Laurens Development                                                                            1075 Peachtree Street NE,
 Authority                        Seyfarth Shaw LLP               Rebecca A Davis               Suite 2500                                            Atlanta       GA      30309
 Top 20 Creditor                  Slochem Trade s.r.o.                                          Farsky Mlyn 2                                         Trnava                917 01    Slovakia
 Top 20 Creditor                  Smith, Gambrell & Russell       Michelle Snyder               1230 Peachtree Street       Suite 3100                Atlanta       GA      30309
 Top 20 Creditor                  Southeastern Paper Group        Jeff Small                    PO Box 890673                                         Charlotte     NC      28289
 United States Attorney           United States Attorney                                        600 Richard Russell Bldg    75 Ted Turner Drive, SW   Atlanta       GA      30303

 SEC                              US Securities & Exchange Comm                                 950 East Paces Ferry Road   Suite 900                 Atlanta       GA      30326




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                                     Page 2 of 2
Case 19-59440-pwb   Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42   Desc Main
                             Document      Page 7 of 25




                                Exhibit C
                           Case 19-59440-pwb        Doc 34     Filed 06/26/19 Entered 06/26/19 19:36:42              Desc Main
                                                              Document      Page 8 of 25
                                                                        Exhibit C
                                                                     Creditor Matrix
                                                                Served via First Class Mail
               CreditorName                        Address1                  Address2                 City            State       Zip    Country
    Aaron Clements                     1081 Blackshear Ferry Rd W                             Dublin                 GA       31021
    AB CARTER INC                      4801 York Hwy                                          Gastonia               NC       28086
    AB metal SIA                       Brivibas street 31/33                                  Liepaja                         LV-3400   Latvia
    Abbey-Gail May                     1081 Blackshear Ferry Rd.                              Dublin                 GA       31021
    A-Com Integrated Solutions         7521 Veterans Parkway                                  Columbus               GA       31909
    ACS Cleaning Services              1509 Telfair St, PO Box 604                            Dublin                 GA       31040
    Active Minerals International      121 Milledgeville Road                                 Gordon                 GA       31031
    Adam Mercer                        924 Pendleton Creek Rd                                 Adrian                 GA       31002
    Adam Prosser                       677 Walker Dairy Rd                                    Dublin                 GA       31021
    Adam Raley                         501 North Drive                                        Dublin                 GA       31021
    AeroBase Group Inc                 145 East Drive Unit B                                  Melbourne              FL       32904
    Airgas USA LLC Oxygen              259 N. Radnor-Chester Road                             Radnor                 PA       19087
    Airgas USA LLC, Marietta           2015 Vaughn Road              Building 400             Kennesaw               GA       30144
    Akeem Brown                        66 Greston Street                                      Eastman                GA       31023
    Alana Pope                         1027 Ralph Mullis Rd                                   Rentz                  GA       31075
    Alfonzo Wicker                     1961 Orianna Road                                      Adrian                 GA       31002
    Alisa Griffith                     1017 Clay Hill Rd                                      Rockledge              GA       30454
    Allen Lund Company                 4529 Angles Crest Hwy         Suite 300                La Canada Flintridge   CA       91011
    Allertex of America Ltd            10620 Bailey Road             Suite A                  Cornelius              NC       28031
    Allie Sanders                      1514 Stone Wall St                                     Dublin                 GA       31021
    Allstate, American Heritage Life   1776 American Heritage Life
    Insurance                          Drive                                                  Jacksonville           FL       32224
    Alonza White                       1100 W. Thomas Street                                  Milledgeville          GA       31061
    Alton Smith                        320 Benton Drive                                       Douglas                GA       31533
    Alvin Denson                       1325 North Franklin St                                 Dublin                 GA       31021
    Alvin Wright                       576 Maes Lane Lot 7                                    East Dublin            GA       31027
    Alysia Watson                      1976 HWY 80 East                                       East Dublin            GA       31027
    Amanda Harden                      2291 Claxton Dairy Rd                                  Dublin                 GA       31021
    Amos Tyson                         454 Fairfield Lane                                     Soperton               GA       30457
    AmTrust North America Inc          PO Box 93833                                           Cleveland              OH       44101
    Amy Davis                          2291 Claxton Dairy Rd                                  Dublin                 GA       31021
    Andre Schwiontek                   338 Cypress Pointe Drive                               Dublin                 GA       31021
    Andre Wright                       1789 New Buckeye Rd                                    East Dublin            GA       31027
    Andrea Walker                      1706 Ga Hwy 135                                        Vidalia                GA       30474
    Andrew Holland                     PO Box 400                                             Dudley                 GA       31022
    Andrew Wall                        615 North Jefferson Street                             Dublin                 GA       31021
    Andrew Wilson                      104 April Walk                                         McDonough              GA       30253

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                               Page 1 of 18
                          Case 19-59440-pwb         Doc 34      Filed 06/26/19 Entered 06/26/19 19:36:42         Desc Main
                                                               Document      Page 9 of 25
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail
              CreditorName                       Address1                       Address2                  City    State       Zip    Country
    Angela Cable                      405 Smith Street                                           Dublin          GA       31021
    Angela Kitchens                   1418 Stonewall St                                          Dublin          GA       31021
    Angela Taylor                     211 Woods Way                                              Dublin          GA       31021
    Anlene Patino                     101 James Street                                           Warner Robins   GA       31093
    Ann Bellamy                       29 North Jackson Ave                                       Helena          GA       31037
    Anthony Ashley                    164 Trail Church Rd.                                       Montrose        GA       31065
    Anthony Johnson                   29 MLK Jr Drive                                            Wrightsville    GA       31096
    Anthony Majette                   5606 Forest Ave.                                           Eastman         GA       31023
    Anthony Pounds                    107 Crestview Drive                                        East Dublin     GA       31027
    Antonio Henley                    1325 North Franklin Street                                 Dublin          GA       31021
    Antonio Russell                   414 North Line Street                                      Dexter          GA       31019
    Applied Technical Services        1049 Triad Court                                           Marietta        GA       30062
    Argel Manalo                      107 Foxridge Drive                                         Dublin          GA       31021
    Arlo Taylor                       602 Rosevelt Street                                        Dublin          GA       31021
    Armands Valtins                   128 Cottage Loop                                           Dublin          GA       31021
    Arnall Golden Gregory LLP         171 17th Street                   Suite 2100               Atlanta         GA       30363
    Arthur McClain                    428 Country Club Rd                                        Dublin          GA       31021
    Ashley Edwards                    2291 Claxton Dairy Rd                                      Dublin          GA       31021
    Ashley Young                      PO Box 464                                                 Wrightsville    GA       31096
    Austin Symank                     2031 Hwy 29 South                                          Dublin          GA       31021
    Auto-Owners Life Insurance
    Company                           6101 Anacapri Blvd                                         Lansing         MI       48917
    AWC Inc. Corporate                6655 Exchequer Drive                                       Baton Rouge     LA       70809
    AWEBA Tool & Die                  3011 Georgia Hwy. 257                                      Dublin          GA       31021
    Axel Blank                        5518 SW 11th Ave                                           Cape Coral      FL       33914
    Badger Plug Company               N1045 Technical Drive             PO Box 199               Greenville      WI       54942
    Barfoot LLC                       908 Sussex Court                                           Dublin          GA       31021
    Benjamin Deubel                   15995 NW 10th Circle                                       Citra           FL       32113
    Benjamin Walker                   558 Cauley Road                                            East Dublin     GA       31027
    Berdine Johnson                   800 Village Circle                                         Dublin          GA       31021
    Bernard Patterson                 517 Cory Circle                                            Eastman         GA       31023
    B-H Transfer Co                   PO Box 151                                                 Sandersville    GA       31082
    Bill Madison Jr                   1565 Mississippi Ave                                       Soperton        GA       30457
    Billy Hayes                       2031 Hwy 29 South                                          East Dublin     GA       31027
    Blank PAS GmbH                    Gartenstrase 29                                            Passau                   D94036    Germany
    Braas Company                     1302 Rischard Street                                       Salisbury       NC       28144
    Bradley Wall                      1038 Holly Ln                                              East Dublin     GA       31027

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                  Page 2 of 18
                          Case 19-59440-pwb         Doc 34      Filed 06/26/19 Entered 06/26/19 19:36:42        Desc Main
                                                               Document     Page 10 of 25
                                                                         Exhibit C
                                                                      Creditor Matrix
                                                                 Served via First Class Mail
              CreditorName                       Address1                     Address2                  City     State       Zip    Country
    Brandon Jackman                   303 East Church Street                                   Tennille         GA       31089
    Brandon Ketch                     306 South Elm Street                                     Dublin           GA       31021
    Brandon Lowery                    403 Oasis Drive                                          Dublin           GA       31021
    Branton Patterson                 168 Hunters Run                                          Dublin           GA       31021
    Brenntag Mid-South Inc.           1405 Highway 136 West           PO Box 20                Henderson        KY       42419
    Brittany Farmer                   211 Geneva Street                                        Dublin           GA       31021
    Brittany Williams                 336 Windsong Drive                                       East Dublin      GA       31027
    Brittney Pullen                   565 Idywild Dr                                           Wrightsville     GA       31096

    Brooks Equipment Company LLC      10926 David Taylor Drive        Suite 300                Charlotte        NC       28262
    Callie McLendon                   129 Rocky Lane                                           Adrian           GA       31002
    Cameron Svendsen                  1818 Antioch Church Rd                                   Eastman          GA       31023
    Candace Hughes                    1113 Hall Road                                           Dublin           GA       31021
    Caralene Patino                   101 James Street                                         Warner Robins    GA       31093
    Carlbus Batson                    27 Outreach Lane                                         Soperton         GA       30457
    Carlson Wagonlit Travel Latvia
    SIA                               Kr.Barona 7/9                                            Riga                      LV-1050   Latvia
    Carol Hanes                       2291 Claxton Dairy Rd                                    Dublin           GA       31021
    Carolyn Griffin                   724 Clinton Branch Road                                  Dublin           GA       31021
    Catherine Sheffield               1602 Hwy 29 S                                            East Dublin      GA       31027
    Cederick Rumph                    156 Johnson Street                                       Cochran          GA       31023
    Cedric Johnson                    513 Hudson Drive                                         Dublin           GA       31021
    Celeste Miller                    1049 Arch St Apt B5                                      Soperton         GA       30457
    Cenon Ibanez                      1781 Holly Hill Road                                     Milledgeville    GA       31061
    Certified Energy Inc.             635 Georgia Highway 292                                  Vidalia          GA       30474
    Chad Townsend                     2551 Lowery Ln                                           Dexter           GA       31019
    Charles Scarboro                  241 Spy Glass Way                                        Hendersonville   TN       37075
    Charter Communications Inc        PO Box 742615                                            Cincinnati       OH       45274
    Chelsea Sellers                   2291 Claxton Dairy Rd                                    Dublin           GA       31021
    Chelsea Warren                    576 Jimmys Drive                                         East Dublin      GA       31027
    Cherry Blackford                  911 N Lake Dr                                            East Dublin      GA       31027
    Cheyenne Beasley                  372 Violet Hill Road                                     Soperton         GA       30457
    Choice Transportation             200 Tremon Street                                        Gordon           GA       31031
    Christian Lewis                   604 Hillcrest Parkway Apt 28                             Dublin           GA       31021
    Christian Spears                  5326 1st Avenue                                          Eastman          GA       31023
    Christopher Armstrong             106 Ranger Grove Chruch Rd                               Wrightsville     GA       31096
    Christopher Bryant                1602 HWY 29 South                                        East Dublin      GA       31027

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                Page 3 of 18
                          Case 19-59440-pwb         Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42             Desc Main
                                                             Document     Page 11 of 25
                                                                          Exhibit C
                                                                       Creditor Matrix
                                                                  Served via First Class Mail
              CreditorName                       Address1                      Address2                 City        State       Zip    Country
    Christopher Durham                6058 Jim Pruett Rd                                        Eastman            GA       31023
    Christopher Myrick                21 Outreach Lane                                          Soperton           GA       30457
    Christopher NeSmith               1081 W. Blackshear Ferry Rd                               Dublin             GA       31021
    Christopher Scott                 515 Ed Beckham Rd                                         East Dublin        GA       31027
    Christopher Smith                 1980 Isaac Watkins Rd.                                    Montrose           GA       31065
    Christopher Turner                494 Country Club Road                                     Dublin             GA       31021
    Christy Turner                    812 Euclid Street                                         Dublin             GA       31021
    Cingo                             PO Box 891                                                Dublin             GA       31040
    Cintas Corporation                PO Box 630910                                             Cincinnati         OH       45263
    City of Dublin                    PO Box 690                                                Dublin             GA       31040
    Clarence Ward Jr                  602 Strange Ln                                            Dublin             GA       31021
    Clarissa Beasley                  1775 Odom Rd.                                             Wrightsville       GA       31096
    Clarks Health Club                106 Bowling Lane                                          Dublin             GA       31021
    Clint Brown                       328 Hwy 87 Bypass                                         Cochran            GA       31014
    COIM S.P.A.                       via A.Manzoni 28/32                                       Settimo Milanese            20019     Italy
    Colonial Chemical Company         916 West Lathrop Avenue                                   Savannah           GA       31415

    Compliance Assurance Associates   682 Orvil Smith Rd                                        Harvest            AL       35749
    Coney Edinborough                 208 N. Calhoun St                                         Dublin             GA       31021
    Constangy Brooks
    Smith&Prophete LLP                PO Box 102476                                             Atlanta            GA       30368
    Corlis Bell                       2291 Claxton Dairy Rd                                     Dublin             GA       31021
    Cortney Sailem                    130 Sunset Drive                                          East Dublin        GA       31027
    Courtney Hayes                    2291 Claxton Dairy Rd                                     Dublin             GA       31021
    Courtney James                    536 West Mary Street                                      Dublin             GA       31021
                                      601 Blackshear Ferry Road
    Creek Bottom Cottages             West                                                      Dublin             GA       31021
    Crystal Waters                    3501 HWY 257                                              Dexter             GA       31019
    Crystal Wilson                    709 Brookdale Dr                                          Dublin             GA       31021
    Curtis Gordon                     34 Yancey Road                                            Rhine              GA       31077
    Curtis Harvey                     206 Roberson Lane                                         East Dublin        GA       31027
    Cynthia Hayes                     2291 Claxton Dairy Rd                                     Dublin             GA       31021
    Dace Ridere-Schwiontek            338 Cypress Pointe Drive                                  Dublin             GA       31021
    Dalton Childers                   1251 Bellflower Road                                      Dublin             GA       31021
    Dalvin Ashley                     868 Little John Road                                      Dublin             GA       31021
    Damian White                      2101 James Evans Rd.                                      Rentz              GA       31075
    Daniel Wright II                  3184 Austin Wright Road                                   Helena             GA       31037

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                 Page 4 of 18
                          Case 19-59440-pwb          Doc 34       Filed 06/26/19 Entered 06/26/19 19:36:42         Desc Main
                                                                 Document     Page 12 of 25
                                                                            Exhibit C
                                                                         Creditor Matrix
                                                                    Served via First Class Mail
               CreditorName                      Address1                        Address2                  City     State       Zip    Country
    Darnell Stephens                   92 Sagegrass St                                            Jeffersonville   GA       31044
    Darrell Platt                      2596 Branch Road                                           Dudley           GA       31022
    David Bledsoe                      21 Outreach Lane                                           Soperton         GA       30457
    David Fields                       127 Cami Street                                            East Dublin      GA       31027
    David Gillespie                    100 Moss Branch Rd                                         Toomsboro        GA       31090
    David Hartley                      21 Outreach Ln                                             Soperton         GA       30457
    David Stanley                      309 Simmon St                                              Dublin           GA       31021
    David Svendsen                     198 Dyal Still Road                                        Helena           GA       31037
    David Templeman                    2031 Hwy 29 S                                              Dublin           GA       31027
    David Veal                         2614 Greg Couey                                            Dublin           GA       31021
    Dawn Johnson                       539 Lisa Spur                                              Rentz            GA       31075
    Dawson G.Lampp LLC                 110 Timber Cove Drive                                      Dublin           GA       31021
    De Lage Landen Financial
    Services                           PO Box 41602                                               Philadelphia     PA       19101
    Debtorah Brown                     800 Cherry Street Apt 5                                    Dublin           GA       31021
    Dell Financial Services            PO Box 5292                                                Carol Stream     IL       60197
    Demarcus Simmons                   62 Ridge Road                                              Eastman          GA       31023
    Denna Boutwell                     2291 Claxton Dairy Rd                                      Dublin           GA       31021
    Dennis Ogilvie                     21 Outreach Lane                                           Soperton         GA       30457
    Dennis Perry                       415 Plainview Rd                                           Eastman          GA       31023
    Dennis Rozier                      161 Lucas Rd Apt. A                                        Cochran          GA       31014
    Deondra Lucas                      5007 Jesup Street                                          Eastman          GA       31023
    Dequan Pittman                     703 Freds Ln                                               Dublin           GA       31021
    Derek Register                     827 Hart Lane                                              Dublin           GA       31021
    Derick Edwards                     5240 Smith Ave                                             Eastman          GA       31023
    Derrick Lovett                     611 Ryan Dr.                                               Vidalia          GA       30474
    Desmond Jackson                    5402 Dodge Avenue                                          Eastman          GA       31023
    Deundre Ortiz                      1015 MLK Jr. Dr. Apt 504 B                                 Dublin           GA       31021
    Diana Coates                       757 Ben Hill Road                                          East Dublin      GA       31027

    Dietze - Schichtpresstoffe GmbH    Obergasse 4                       OT Niederlommatzsch      Diera-Zehren              D01665    Germany
    Dietze & Schell Manufact. Solut.
    LLC                                414 West Whitner Street                                    Anderson         SC       29624
    Dietze & Schell Maschinenfabrik
    GmbH                               Karchestrasse 1                                            Coburg                    D96450    Germany
    Diversified Securities Resources
    LL                                 114 East Johnson Street                                    Dublin           GA       31021

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                   Page 5 of 18
                          Case 19-59440-pwb          Doc 34     Filed 06/26/19 Entered 06/26/19 19:36:42           Desc Main
                                                               Document     Page 13 of 25
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail
               CreditorName                      Address1                        Address2                City       State       Zip    Country
    Dominy Oil Company                 PO Box 664                                                Dublin            GA       31040
    Donna Davis                        52 Cleveland Ln                                           Rhine             GA       31077
    Donna Manuel                       1003 Claxton Dairy Rd            Apt D1                   Dublin            GA       31021
    Dons Enterprises LLC               PO Box 945                                                Dublin            GA       31040
    Douglas White                      206 Rosewood Drive                                        Dublin            GA       31021
    Drikierria Wright                  1440 Goins RD                                             Wrightsville      GA       31096
    DSV Air & Sea, Inc.                100 Walnut Ave, Suite 405                                 Clark             NJ       07066

    Dublin - Laurens County Chamber 1200 Bellevue Avenue                                         Dublin            GA       31021
    Dublin Winnelson Co. #679       507 Airport Road                                             Dublin            GA       31021

    Dublin-Laurens Cty Dev Authority   1200 Bellevue Ave                                         Dublin            GA       31021
    Dustin Woodall                     2221 W Elm St.                                            Wrightsville      GA       31096
    Dwayne Whitehead                   5649 Forest Ave                                           Eastman           GA       31023
    DyeColors Inc.                     736 B W Cook Road                                         Dublin            GA       31021
    Dylan Baggett                      404 River South Ct                                        Dublin            GA       31027
    Dylan OByrne                       1008 Anderson Street                                      Dublin            GA       31021
    Dylan Rowland                      2430 Saddle Drive                                         Dexter            GA       31019
    Echo Global Logistics              600 W Chicago Ave                Suite 725                Chicago           IL       60654
    Eddie Rozier                       1763 New Buckeye Road                                     East Dublin       GA       31027
    Eleanor Humbert                    823 North Washington St                                   Dublin            GA       31021
    Electromatic Equipment Company
    Inc                                600 Oakland Ave                                           Cedarhurst        NY       11516
    Elysha White                       513 Kight Street                                          Kite              GA       31049
    EME Maschinenfabrik Clasen
    GmbH                               Wockerather Weg 45                                        Erkelenz                   D41812    Germany
    Eminel Neda                        223 Waterford Trail                                       Dublin            GA       31021
    Enterprise Rent-A-Car              200 Vestavia Pky Ste 3700                                 Birmingham        AL       35216
    Environmental Sourse Samplers
    Inc.                               436 Raleigh Street                                        Wilmington        NC       28412
    Eric Farley                        203 Roberts Street                                        Dublin            GA       31021
    Eric Walker                        531 Calahan St                                            Eastman           GA       31023
    Erika Green                        2291 Claxton Dairy Rd                                     Dublin            GA       31021
    Ethel King                         110 Palm St.                                              Cochran           GA       31014
                                                                                                                                      Czech
    E-Therm a.s.                       Kubisova 1382/38                                          Praha 8 - Liben            18200     Republic
    Etimine USA Inc                    1 Penn Center West               Suite 400                Pittsburgh        PA       15276

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                  Page 6 of 18
                          Case 19-59440-pwb        Doc 34      Filed 06/26/19 Entered 06/26/19 19:36:42           Desc Main
                                                              Document     Page 14 of 25
                                                                          Exhibit C
                                                                       Creditor Matrix
                                                                  Served via First Class Mail
               CreditorName                       Address1                     Address2                  City       State       Zip     Country
    Eulus Chambers                    21 Outreach Lane                                          Soperton          GA        30457
    Evan Chambers                     1075 Jusal Lane                                           Dublin            GA        31021
    Evanna Stroud                     1325 N Franklin St Lot 93                                 Dublin            GA        31021
    Evans Disposal Service Inc        PO Box 910                                                Dublin            GA        31040
    Evonik Corporation                299 Jefferson Road                                        Parsippany        NJ        07054
    Fabian Rossdeutscher              115 Ovid Drive                                            Dublin            GA        31021
    FedEx Express Services            PO Box 660481                                             Dallas            TX        75266
    FEDEX Freight                     PO Box 10306 Palatine                                     Palatine          IL        60055
    FERRELLGAS, LP                    One Liberty Plaza                                         Liberty           MO        64068
    FI Extinguisher Service Co        668 Hillbridge Road                                       Dexter            GA        31019
    Fire Protection Services LLC      2030 Powers Ferry Road                                    Atlanta           GA        30339
    First Insuarance funding          450 Skokie Blvd, Ste 1000                                 Northbrook        IL        60062
                                      4A Churchward Southmead                                                                          United
    Fives Stein Limited               Park                                                      Didcot                      OX11 7HB   Kingdom
    Flora Good                        408 B Kingsby St                                          Dublin            GA        31021
    FR1926 LLC                        306 Academy Avenue               Suite 200                Dublin            GA        31021
    Francis M.Lewis                   PO Box 2021                                               Dublin            GA        31040

    G4S Security Solutions USA Inc.   1395 University Blvd                                      Jupiter           FL        33458
    Gail Jackson                      108 Wheeler                                               East Dublin       GA        31027
    Gary Holmes                       2594 Georgia Highway 86                                   Adrain            GA        31002
    Georgia Department of Revenue     PO Box 740389                                             Atlanta           GA        30374
    Georgia Power                     241 Ralph McGill Blvd                                     Atlanta           GA        30308
    Gerald Easterling                 116 West Mary St.                                         Dublin            GA        31021
    Gerald John Manansala             105 Langdon CT                                            Bonaire           GA        31005
    Germany Coleman                   1397 David Mullis Road                                    Rentz             GA        31075

    GJ & L Inc dba Border Equipment   2804 Wylds Rd                                             Augusta           GA        30909
    Glasseiden GmbH Oschatz           Wellerswalder Weg 17                                      Oschatz                     D04758     Germany
    Global Industrial                 11 Harbor Park Drive                                      Port Washington   NY        11050
    Gloria Gaines                     200 Cascade Circle                                        Dublin            GA        31021
    Grant & Cook Equipment, Inc.      3439 Fulton Mill Road                                     Macon             GA        31210
    Groz-Beckert Usa Inc.             PO Box 7131                                               Charlotte         NC        28241
    Gundega Berzina                   129 Cottage Loop                                          Dublin            GA        31021
    Gunter Trucking Inc               453 Circle 85 St                                          Atlanta           GA        30320
    Harold Gaskins                    506 East Mary Street                                      Dublin            GA        31021
    HDH Advisors LLC                  2002 Summit Boulevard                                     Atlanta           GA        30319

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                 Page 7 of 18
                            Case 19-59440-pwb          Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42        Desc Main
                                                                Document     Page 15 of 25
                                                                          Exhibit C
                                                                       Creditor Matrix
                                                                  Served via First Class Mail
             CreditorName                           Address1                   Address2                 City      State       Zip    Country
    Heather Bounds                       812 Euclid St.                                         Dublin           GA       31021
    Heather Jones                        1157 Jones Rd                                          Cochran          GA       31014
    Heatherlock textiles, Inc.           2219 E.Ozark Avenue                                    Gastonia         NC       28054
    Henrissa Jones                       1049 Flucker Maddox Rd.                                Rockledge        GA       30454
    Herbert LeCompte Jr                  933 Holliday Rd                                        Dublin           GA       31021
    Herc Rentals Inc                     27500 Riverview Center Blvd                            Bonita Springs   FL       34134

    Holiday Inn Express Hotel & Suites   2192 Hwy. 441 South                                    Dublin           GA       31021
    Howard Sheppard Inc.                 PO Box 797                                             Sandersville     GA       31082
    Huberta Powers                       705 Wellborn Rd                                        Warner Robins    GA       31088
    Hunter Tribble                       205 Terrance Dr                                        Dublin           GA       31021
    Idrissa Diakite                      207 West Jackson St                                    Dublin           GA       31021
    Indulis Berzins                      128 Cottage Loop                                       Dublin           GA       31021

    Industrial Machinery Components      1230 Beverly Dr.                                       Athens           GA       30606
    Inga Zemesa-Raley                    106 Cottage Loop                                       Dublin           GA       31021
    Ingredion Incorporated               5 Westbrook Corporate center                           Westchester      IL       60154
    InSource Solutions                   PO Box 72804                                           Richmond         VA       23235
    Inter shipping co ltd                Av. Gevgelija K2                                       Gevgelija                 1480      Macedonia
    Ira McClendon                        478 Lancaster Road                                     Eastman          GA       31023
    Israel Hendricks                     711 Plaza Ave Apt D                                    Eastman          GA       31023
    Ivy Heath                            159 Mulberry Rd                                        Eastman          GA       31023
    Jackson Cochran                      906 Tanglewood Circle                                  Dublin           GA       31021
    Jackson Strickland                   2326 Thairdell Road                                    Rockledge        GA       30454
    Jacob Knight                         526 Old Prison Camp Rd                                 McRae            GA       31055
    Ja-Cori Fann                         102 Celia Drive                                        East Dublin      GA       31027
    Jacque Warren                        110 Blue Ridge Lane                                    Warner Robins    GA       31093
    Jacqueline Pilcher                   1133 Bigby Rd                                          Rockledge        GA       30454
    Jacquelyn Hartley                    801 Master Moore Rd.                                   East Dublin      GA       31027
    Jalessa Reed                         505 Harris Trail Rd Apt 28C                            Richmond Hill    GA       31324
    James Bridges                        604 S. Jefferson Street                                Dublin           GA       31021
    James Elks                           1029 Ralph Mullis Rd                                   Rentz            GA       31075
    James Fitz                           1091 Emily Currie Road                                 Rentz            GA       31075
    James Gay                            883 Bush Lane                                          East Dublin      GA       31027
    James Henderson                      402 Dewey Warnock Road                                 East Dublin      GA       31027
    James Williams                       1403 Claxton Dairy APT A                               Dublin           GA       31021
    Jamie Green                          208 Hillcrest Drive                                    Dublin           GA       31021

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                 Page 8 of 18
                          Case 19-59440-pwb        Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42           Desc Main
                                                            Document     Page 16 of 25
                                                                         Exhibit C
                                                                      Creditor Matrix
                                                                 Served via First Class Mail
              CreditorName                        Address1                    Address2                  City     State       Zip   Country
    Janette Anderson                  208 Roberts Street Apt                                   Dublin           GA       31021
    Janis Berzins                     129 Cottage Loop                                         Dublin           GA       31021
    Jared ONeal                       1413 Peach Street                                        Dublin           GA       31021
    Jarvious Huff                     1447 Donovan Harrison Rd                                 Wrightsville     GA       31096
    Jarvis Washington                 306 Lisa Spurs                                           Rentz            GA       31075
    Jason Smith                       185 Country Club Circle                                  Cochran          GA       31014
    Jaylan Montford                   119 Sunset Drive                                         East Dublin      GA       31027
    Jayquan Coley                     774 Pointe West Loop                                     Dublin           GA       31021
    Jaysean Humbert                   119 Hillcrest Drive                                      Dublin           GA       31021
    JB Clark Oil Co                   PO Box 822                                               Dublin           GA       31040
    Jennifer Johnson                  101 Long Pines Circle                                    East Dublin      GA       31027
    Jennifer Purnell                  211 Geneva Street                                        Dublin           GA       31021
    Jereko Santiago                   2354 Old Hawkinsville Rd                                 Dudley           GA       31022
    Jeremy Munoz                      314 Magnolia Street                                      Dexter           GA       31019
    Jermaine Chapman                  1740 Millville Church Rd                                 Dublin           GA       31021
    Jermaine Eghan                    1826 Veterans Blvd                                       Dublin           GA       31021
    Jessica Darrisaw                  1045 Towson Drive                                        Montrose         GA       31065
    Jessica Nune                      212 Gaines Street                                        Dublin           GA       31021
    Jessica White                     1621 Highland Ave. Apt B                                 Dublin           GA       31021
    Jimmy Taylor                      Sunset St Apt 601A                                       Dublin           GA       31021
    JIT Packaging of Georgia Inc      800 Westlake Pkwy               Suite 840                Atlanta          GA       30336
    JoBeth Barlow                     812 Elucide St.                                          Dublin           GA       31021
    Johathan Register                 803 Hartley Road                                         Dublin           GA       31021
    John Gillespie                    100 Moss Branch Rd                                       Toomsboro        GA       31090
    John Jacobs                       568 Robert Webb Road            Lot 2                    East Dublin      GA       31027
    John Payne                        1204 McLendon Road                                       Dublin           GA       31021
    John Post                         190 Jacoby Run Road                                      Mt. Bethel       PA       18343
    John Rozier                       110 Purser St                                            Cochran          GA       31014
    John Wendt                        1034 Pecan Street                                        Dudley           GA       31022
    John Williamson                   21 Outreach Lane                                         Soperton         GA       30457
    Johnny West                       21 Outreach Lane                                         Soperton         GA       30457
    Jon Ashley                        379 Old Valabrosia Road                                  Dublin           GA       31021
    Jonathan Hamilton                 639 Ball Park Road                                       Jeffersonville   GA       31044
    Jonathon Johnson                  21 Outreach Lane                                         Soperton         GA       30547
    Jordy Sailem                      1002 North Jefferson St                                  Dublin           GA       31021
    Jorge Roby                        151 Marigold Drive                                       Chancey          GA       31011
    Jose Carag                        1665 Wesleyan Dr Apt 205                                 Macon            GA       31210

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                Page 9 of 18
                          Case 19-59440-pwb        Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42        Desc Main
                                                            Document     Page 17 of 25
                                                                      Exhibit C
                                                                   Creditor Matrix
                                                              Served via First Class Mail
               CreditorName                       Address1                 Address2                   City    State       Zip    Country
    Joshua Coleman                    1259 Ralph Keen Rd                                    East Dublin      GA       31027
    Joshua OQuinn                     592 Turkey Creek Circle                               Dublin           GA       31021
    Josiah King                       1717 Telfair Street                                   Dublin           GA       31021
    Juan Jimenez                      220 Dodge                                             Chester          GA       31012
    Juergen Preiss-Daimler            Wilsdruffer Str 11                                    Wilsdruff                 17023     Germany
    Juliette Johnson                  1633 Ga Hwy 19 S                                      Dublin           GA       31021
    Just Pallets and Crates           1400 Veterans Memorial Hwy                            Mabelton         GA       30126
    Justin Hargrove                   149 Josey Avenue                                      East Dublin      GA       31027
    Justin Jones                      21 Outreach Lane                                      Soperton         GA       30457
    Jyquan Davis                      717 Brower Court                                      Dublin           GA       31021
    K+D Towing                        203 Country club Road                                 Dublin           GA       31021
    Kaeser Compressors Inc            PO Box 946                                            Fredericksburg   VA       22404
    Kajima Building & Design Group    3490 Piedmont Road           Suite 900                Atlanta          GA       30305
    Kaman Industrial Technologies     1332 Blue Hills Ave          PO Box 1                 Bloomfield       CT       06002
    Kartash Inc                       50 Court Street              Suite 710                Brooklyn         NY       11201
    Kaspars Grekis                    104 Cottage Loop                                      Dublin           GA       31021
    Kassim Johnson Jr                 602 Sherwood Dr                                       Dublin           GA       31021
    Katelyn Douglas                   2291 Claxton Dairy Rd                                 Dublin           GA       31021
    Kathleen Farley                   201 Corbett St. Lot 49                                East Dublin      GA       31027
    Keashea Murray                    1049 Robertson Church Rd.                             Dublin           GA       31021
    Keith Oglsby                      2017 Pinemount Blvd                                   Statesboro       GA       30461
    Kelly Williams                    303 Cindy Street                                      Uvalda           GA       30473
    Kelvin Stuckey                    376 Sycamore Dr.                                      Eastman          GA       31023
    Kemira Oyi                        Eneriakatu 4                 PO Box 330               Helsinki                  00101     Finland
    Kendrick Hobes                    116 N. Ridge Drive                                    Cochran          GA       31014
    Kenneth Moore                     410 Woodward St                                       Dublin           GA       31021
    Kenneth Rogers                    103 Broad Street                                      East Dublin      GA       31027
    Kenny Outland                     204 B Meadow Lane                                     Dublin           GA       31021
    Kentrial Hunt                     1769 New Buckeye Rd                                   East Dublin      GA       31027
    Kevin Hughes                      117 Luke Ct.                                          Fitzgerald       GA       31750
    Kevin Morrison                    158 Little River Rd                                   Lumbercity       GA       31549
    Kevin Newby                       21 Outreach Lane                                      Soperton         GA       30457
    Kevin Oneal                       1611 Clinton Drive                                    Dublin           GA       31021
    Keyence Corporation of America    669 River Drive Suite 403                             Elmwood Park     NJ       07407
    Kiala Murray                      805 Woodrow Ave                                       Dublin           GA       31021
    Kiara Dixon                       1819 Highland Apt B1                                  Dublin           GA       31021
    Kikko De La Cruz                  125 Peach Street                                      Cochran          GA       31014

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                             Page 10 of 18
                            Case 19-59440-pwb       Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42           Desc Main
                                                             Document     Page 18 of 25
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail
               CreditorName                      Address1                       Address2                  City    State       Zip   Country
    Kimberlee Griffin                 129 Myrl Baxter Ln NE                                      Ludowici        GA       31316
    Kimberley Marion                  1500 Azalea Dr                                             Dublin          GA       31021
    Kimberly Crenshaw                 812 Euclid Street                                          Dublin          GA       31021
    Kolette Haynes                    P.O Box 8277                                               Dublin          GA       31040
    Kristopher Ewing                  5649 Forest Ave                                            Eastman         GA       31023
    Kristopher Johnson                21 Outreach Lane                                           Soperton        GA       30457
    Kyle Clair                        849 Rock Springs Drive                                     Dublin          GA       31021
    Kyle Hudson                       1544 Payne Rd                                              Rentz           GA       31075
    Kylie Bise                        1325 N Franklin St. Lot 93                                 Dublin          GA       31021
    Kylie Williams                    2291 Claxton Dairy Rd                                      Dublin          GA       31021
    Ladone Kates                      329 Shad Okas                                              Eastman         GA       31023
    LaRodney Guyton                   621 South Decatur Street                                   Dublin          GA       31021
    Larry Cook                        1107 Eva Court                                             East Dublin     GA       31027
    Lashawn Tuff                      5235 Smith Street                                          Eastman         GA       31023
    LaTonya Ray                       512 Cypress Dr                                             Dublin          GA       31021
    Laurens County BOE                467 Firetower Rd                                           Dublin          GA       31021
    Laurens County Dev Auth           1200 Bellevue Avenue                                       Dublin          GA       31021
    Lavonda Johnson                   7381 Eastman Rd                                            Soperton        GA       30457
    Lawrance Darden                   607 Simmons Street                                         Dublin          GA       31021
    LBBW                              1185 Avenue of the Americas       41st Floor               New York        NY       10036
    Leonard Steward                   804 Rowe Street                                            Dublin          GA       31021
    Levante Harvey                    210 B Roberts Street                                       Dublin          GA       31021
    LHoist North America of
    Tennessee Inc                     3700 Hulen Street                                          Fort Worth      TX       76107
    Linda Eady                        51 Laryn Ln.                                               Eastman         GA       31023
    Lindsey Golden                    812 Elucid St.                                             Dublin          GA       31021
    Livingstone International Inc     150 Pierce Road, Suite 500                                 Itasca          IL       60143
    Lois Williams                     180 Lauren Woods Road                                      Dublin          GA       31021
    Lori Presgraves                   2291 Claxton Dairy Rd                                      Dublin          GA       31021
    Lowe Electric Supply Co.          PO Box 4767                                                Macon           GA       31208
    Mac McCain                        604 S Jefferson St                                         Dublin          GA       31021
    Magnolia Folsom                   200 Riverview Drive                                        Dublin          GA       31021
    Mahlo America Inc.                PO Box 2825                                                Spartanburg     SC       29304
    Mailyn Brantley                   716 Roche Lane                                             East Dublin     GA       31027
    Malik Davis                       151 Edmondson Cir.                                         Cochran         GA       31014
    Mandle Waters                     3501 Ga Hwy 257                                            Dexter          GA       31019
    Marco Johnson                     803 Woodland Street                                        Dublin          GA       31021

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                  Page 11 of 18
                          Case 19-59440-pwb          Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42           Desc Main
                                                              Document     Page 19 of 25
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail
              CreditorName                        Address1                      Address2                  City     State       Zip     Country
    Margie Bailey                     829 Hugh Road                                              Rentz            GA       31075
    Marilou Pangilinan                311 Wisconsin Ave                                          Warner Robins    GA       31093
    Mario Pough                       1905 Seminole Dr Apt A                                     Vidalia          GA       30474
    Maritina Ltd                      Tilzes g. 24a-1                                            Klaipeda                  LT-91126   Lithuania
    Mark Carswell                     223 Mincey Street                                          Dublin           GA       31021
    Mark Hooper                       215 Lancelot Ln                                            Dublin           GA       31021
    Markell Kelsey                    417 Greta St                                               Tennille         GA       31089
    Marsh & McLennan Agency LLC       402 W.Hawthorn Street                                      Dalton           GA       30720
    Martel ONeal                      99 Celia Drive                                             East Dublin      GA       31027
    Matthew Barlow                    318 Pace Road                                              Cochran          GA       31014
    Matthew Payne                     1217 McLendon Road                                         Dublin           GA       31021
    Matthew Taylor                    656 Gordon Edwards Rd                                      Dublin           GA       31021
    Maurice Bailey                    1717 Telfair Street Apt.K2                                 Dublin           GA       31021
    McKell Bush                       2291 Claxton Dairy Rd                                      Dublin           GA       31021
    McMaster-Carr Supply Co           111 W Monroe St.                                           Chicago          IL       60603
    Medical Center LLP                908 Hillcrest Parkway                                      Dublin           GA       31021
    Meghan Meeks                      805 Woodrow Ave.                                           Dublin           GA       31021
    Melinda Snelgrove                 113 Lassiter Dr                                            Dublin           GA       31021
    Mercedes Cuyler-Blue              802 Rutland Dr                                             Dublin           GA       31021
    meridian Property LLC             1163 Old Tomsboro Raod                                     Dublin           GA       31021
    Metaro SIA                        Cempu iela 21A                                             Valmiera                  LV-4201    Latvia
    Mettler Toledo Inc                1900 Polaris Parkway                                       Columbus         OH       43240
    Micaella Pangilian                311 Wisconsin Ave                                          Warner Robins    GA       31093
    Michael Asbell II                 1960 Cochran Hwy Apt H                                     Eastman          GA       31023
    Michael Avinger                   PO Box 94                                                  Chester          GA       31012
    Michael Darrisaw                  526 Fairstreet Apt. C                                      Dublin           GA       31021
    Michael Hinson                    129 Park Place                                             Dublin           GA       31021
    Michael Jackson                   310 Macon Street                                           East Dublin      GA       31027
    Michael Pipkin                    5605 6th Avenue Apt C                                      Eastman          GA       31023
    Mill Devices Division             PO Box 518                                                 Gastonia         NC       28053
    Miyori Hall                       132 Hillcrest Drive                                        Dublin           GA       31021
    MKS GmbH                          Schleizer Strasse 129                                      Hof                       D95030     Germany
    Mobile mini Inc                   4646 East Van Buren St            Suite 400                Phoenix          AZ       85008
    Momentive Performance Materials
    LLC                               260 Hudson River Road                                      Waterford        NY       12188
    Montrose air quality services     1 Park Plaza, Suite 1000                                   Irvine           CA       92614
    Morgan Karbon Grafit              Osmangazi Mah.2647                Sok.No 27/3              Kirac Esenyurt            34522      Istanbul

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                  Page 12 of 18
                           Case 19-59440-pwb           Doc 34      Filed 06/26/19 Entered 06/26/19 19:36:42            Desc Main
                                                                  Document     Page 20 of 25
                                                                              Exhibit C
                                                                           Creditor Matrix
                                                                      Served via First Class Mail
            CreditorName                           Address1                        Address2                    City     State       Zip    Country
    MSC Industrial Supply                 75 Maxess Road                                            Melville           NY       11747

    National Construction Rentals, Inc.   PO Box 4503                                               Pacoima            CA       91333
    Nelani Manasala                       105 Langdon CT                                            Bonaire            GA       31005
    Nelma Buya                            410A Kingsby Street                                       Dublin             GA       31021
    Net@Work                              575 Eighth Avenue                                         New York           NY       10018
    Nicholas Caraway                      PO Box 13311                                              East Dublin        GA       31027
    Nicholas Harper                       1602 GA Highway 29S                                       East Dublin        GA       31027

    Nichols, Cauley & Associates, LLC     1300 Bellevue Avenue                                      Dublin             GA       31021
    Nicholus Hicks                        421 Pine Cone Trail                                       Dublin             GA       31021
    Nicolas Taylor                        203 East Garner Street                                    Dublin             GA       31021
    Nicole Benjamin                       201 Helen Drive                                           Dublin             GA       31021
    Nijhuis Water Technology,INC          560W Waschington Blvd.           Suite 320                Chicago            IL       60661
    Nissan Motor Acceptance
    Corporation                           PO Box 660083                                             Dallas             TX       75266
    Noel Consulta                         120 Gettys Street                                         East Dublin        GA       31027
    Norman Gordon                         31 South Jackson Ave.                                     Helena             GA       31037

    Northstar Fire Protection of Texas 12819 Wermore                                                San Antonio        TX       78247
    Oconee EMC                         PO Box 37                                                    Dudley             GA       31022

    Office of Insurance and Safety fire   PO Box 935467                                             Atlanta            GA       31193
    Officina 2000 s.r.l.                  via Piav 6 - 57013                                        Rosignano Solvay            57013     Italy
    Old dominion freight line Inc         PO Box 198475                                             Atlanta            GA       30384
    Paciencia Bacarezas                   101 James St                                              Warner Robins      GA       31093
    Paragon Print Systems Inc             2021 Paragon Drive                                        Erie               PA       16510
    Patricia Hulett                       2291 Claxton Dairy Rd                                     Dublin             GA       31021
    Patty Branch                          516 2nd Ave                                               Eastman            GA       31023
    P-D Management Industries             Wilsdruffer Strassee 11                                   Wilsdruff                   D01723    Germany
    PD MIT                                Wilsdruffer Str 11                                        Wilsdruff                   17023     Germany
    Phillip Cheely                        310 Broad Street                                          East Dublin        GA       31027
    Phillip Corbett                       1067 Coleman Register Rd.                                 Rentz              GA       31075
    Phillip Smiley                        773 Brewton Lovett Road                                   East Dublin        GA       31027
    Phyllis Moore                         124 Perry Dairy Road                                      Dublin             GA       31021
    Physical Link Communications          4629 Shiloh Road                                          Loganville         GA       30052
    Pierret North American Div            215 Wingo Heights Rd                                      Spartanburg        SC       29303

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                     Page 13 of 18
                          Case 19-59440-pwb        Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42         Desc Main
                                                            Document     Page 21 of 25
                                                                       Exhibit C
                                                                    Creditor Matrix
                                                               Served via First Class Mail
              CreditorName                        Address1                  Address2                  City     State       Zip      Country
    Preciousa Miles                   512 Quail Run Drive                                    Warner Robins    GA       31088
    Preiss-Daimler FibreGlass AB      Box 7013                                               Helsingborg               SE-S25007   Sweden
    Pulcra Chemicals LLC              474 Bryant Blvd                                        Rock Hill        SC       29732
    Quenton Allen                     174 School House Lane                                  Dublin           GA       31021
    Quincey Bolden                    205 Cypress Dr                                         Dublin           GA       31021
    R&R Beth GmbH                     Gewerbegebiet Unterlemnitz 7                           Bad Lobenstein            D07356      Germany
    RaKeem Northcutt                  875 Windy Way                                          Eastman          GA       31023
    Ralph Burks                       21 Outreach Lane                                       Soperton         GA       30457
    Randall Scott                     214 Country Club Rd                                    Dublin           GA       31021
    Ravi Verma                        3472 Village Ln Sw                                     Atlanta          GA       30331
    Rawls Enterprises Inc.            103 South Washingtan St.                               Dublin           GA       31021
    Recarlos Pringle                  111 East Johnson St                                    Dublin           GA       31021
    Regina Chambers                   310 Broad St.                                          East Dublin      GA       31027
    Renata Tippett                    541 Whittle Road                                       Dexter           GA       31019
    Renee Sterling                    2220 Beaver Dam Rd                                     Toomsboro        GA       31090
    RHI US Ltd                        3956 Virginia Ave                                      Cincinnati       OH       45227
    Risky Amagan                      1102 Stonewall St.                                     Dublin           GA       31021
    Robert Stanley                    309 Simmons St                                         Dublin           GA       31021
    Robert Stubbs                     705 Willow T Stables Rd                                Dublin           GA       31021
    Robert Toney-Wilson               21 Outreach Lane                                       Soperton         GA       30457
    Roderick Morgan                   1033 Antioch Church Rd                                 Eastman          GA       31023
    Rodl & Partner                    225 Peachtree Street                                   Atlanta          GA       30303
    Rodrick Smith                     408 Tennessee Street                                   Dublin           GA       31021
    Rosa Lee May                      471 Salter Moon Road                                   East Dublin      GA       31027
    Rosalie Mims                      2140 Snowhill Church Road                              Rentz,           GA       31075
    Rosemary Whittle                  515 Cypress Drive                                      Dublin           GA       31021
    Rowena Gantt                      99 Grady Johnson Road                                  Statesboro       GA       30458
    Rozier Miller                     84 Womack Ave                                          Soperton         GA       30457
    Russell Maddox                    1463 US HWY 80 E                                       East Dublin      GA       31027
    Ruth Tongate                      95 J.U Williams Ln                                     Pembroke         GA       31321
    Ryan Harden                       P O Box 188                                            Dexter           GA       31019
    Ryan Roland                       21 Outreach Lane                                       Soperton         GA       30457
    Ryne Neal                         1173 Main Street                                       Dudley           GA       31022
    Samuel Crane                      21 Outreach Lane                                       Soperton         GA       30459
    Sarah Bolding                     2291 Claxton Dairy Rd                                  Dublin           GA       31021
    Saurer Inc.                       8801 South Blvd                                        Charlotte        NC       28273



In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                              Page 14 of 18
                          Case 19-59440-pwb          Doc 34       Filed 06/26/19 Entered 06/26/19 19:36:42      Desc Main
                                                                 Document     Page 22 of 25
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail
              CreditorName                       Address1                       Address2                 City    State       Zip    Country
    Saurer Technologies Manag
    GmbH                              60 Weeserweg                                               Krefeld                 D47804    Germany
    Saxonia Edellmetalle GnbH         5 Erzstarsse                                               Halsbruecke             D09633    Germany
    Scale Systems Division            PO Box 116733                                              Atlanta        GA       30368
    Schenker Inc                      635 Airport S Pkwy                Suite 100                College Park   GA       30349
    Sean Hill                         213 W Mary St                                              Dublin         GA       31021
    Sean Mitchell                     307 Cypress Drive                                          Dublin         GA       31021
    Sean Whitfield                    917 Westmoore St.                                          Dublin         GA       31021
    Senia Ashley                      300 Parker Dairy Rd                                        Dublin         GA       31021
    Shana Bowen                       165 Mount Carmel Church Rd                                 Danville       GA       31017
    Shanekia Rozier                   248 Ash Street                                             Cochran        GA       31014
    Shaniqual Victrum                 905 Village Circle                                         Dublin         GA       31021
    Shantaya Dudley                   232 Parker Dairy Road                                      Dublin         GA       31021
    Sharrita Flint                    5605 9th Avenue                                            Eastman        GA       31023
    Shavone Smith                     405 Smith Street                                           Dublin         GA       31021
    Sheldon Donald                    1413 Camellia Drive                                        Dublin         GA       31021
    Shenetra Robinson                 1847 Jamestown Drive                                       Dublin         GA       31021
    Sign A Rama Dublin                620 East Jackson Street                                    Dublin         GA       31021
    Sinclair Gainey                   518 Gregory Lane                                           Dublin         GA       31021
    Skyler Grove                      1376 2nd Street                                            Dudley         GA       31022
    Smith, Gambrell & Russell         1230 Peachtree Street             Suite 3100               Atlanta        GA       30309
    Sonoco Products Company           1 North Second Street                                      Hartsville     SC       29550
    Southeastern Freight Lines Inc    PO Box 1691                                                Columbia       SC       29202
    Southeastern Paper Group          PO Box 890673                                              Charlotte      NC       28289
    Southern Background Services
    LLC                               9 Latimer Street                  PO Box 1600              Hazelhurst     GA       31539
    Southway Crane Rigging LLC        222 New Dunbar Rd                                          Byron          GA       31008
    Spencer Flowers                   500 WPA Rodd                                               Eastman        GA       31023
    Stacey Mincey                     489 Pecan Orchard Rd                                       Cochran        GA       31014
    Stacey Morrell                    7 Railroad Street Apt. A                                   Adrian         GA       31002
    Stanley Holmes                    1826 Veterans BLVD                                         Dublin         GA       31021
    Stefan Preiss-Daimler             234 Ridge Circle                                           Dublin         GA       31021
    Stephenie Schmittel               305 Clover Street                                          East Dublin    GA       31027
    Stephon Johnson                   128 North Elm St                                           East Dublin    GA       31027
    Super 8 Dublin                    2150 Hwy 441 South                                         Dublin         GA       31021
    Sylvester Davis                   162 Katie                                                  Dublin         GA       31021
    Tajun Mincey                      62 Berry Street                                            Soperton       GA       30457

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                  Page 15 of 18
                          Case 19-59440-pwb        Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42       Desc Main
                                                            Document     Page 23 of 25
                                                                      Exhibit C
                                                                   Creditor Matrix
                                                              Served via First Class Mail
               CreditorName                       Address1                 Address2                  City    State       Zip   Country
    Takenya Harmon                    223 Kicklighter Dr                                    Sandersville    GA       31082
    Talis Dreimanis                   131 Cottage Loop                                      Dublin          GA       31021
    Tamara Grant                      612 Pine Cone Rd                                      Dublin          GA       31021
    Tamera Schussler                  4163 Tucker Grove Church Rd                           Wrightsville    GA       31096
    Tamir Whipple                     305 Mikes Lane                                        East Dublin     GA       31027
    Tammy Connell                     2242 Evans LN                                         Dexter          GA       31019
    Tanganyika Jackson                415 Plainfield Rd                                     Eastman         GA       31023
    Tara Robinson                     2627 Idylwild Drive                                   Wrightsville    GA       31096
    Tarin Weintraub                   1210 Holiday South Drive                              Rentz           GA       31075
    Taron Reed                        215 Cloverdale Drive                                  Dublin          GA       31021
    Tasha Fry                         200 Parker Dairy Rd                                   Dublin          GA       31021
    TBF Properties LLC                686 Robert Webb RD                                    Dublin          GA       31027
    Telly Lovett                      515 Romine Court                                      Dublin          GA       31021
    Terence Spears II                 204 Sawyer Street                                     Dublin          GA       31021
    Terrance Hamilton                 503 S. Church Street                                  Dublin          GA       31021
    Terrell Carswell                  302 New St.                                           Soperton        GA       30457
    Tevin Coleman                     903 Woodrow Avenue                                    Dublin          GA       31021
    Tevin Tobridge                    115 B Rollingwood Drive                               Dublin          GA       31021
    The Home Depot                    1833 Veterans Blvd                                    Dublin          GA       31021
    Thermal Products Company, Inc     4520 S. Berkeley Lake Rd                              Norcross        GA       30071
    Thermo Fisher Scientific, Inc     300 Industry drive                                    Pittsburgh      PA       15275
    Thomas Gross                      6617 Heritage Hills Drive                             Crestwood       KY       40014
    Thomas Harrod                     21 Outreach Ln                                        Soperton        GA       30457
    Thomas Walker                     372 Violet Hill Rd                                    Soperton        GA       30457
    Tiffany Damino                    105 White Spur Rd                                     Dublin          GA       31021
    Time Payment Corp.                1600 District Ave Suite 200                           Burlington      MA       01803
    Timothy Parham                    21 Outreach Ln                                        Soperton        GA       30457
    Tina Ellison                      200 Riverview Dr. 2220 A2                             Dublin          GA       31021
    Tish Schmittel                    5251 N 3rd St.                                        Soperton        GA       30457
    Titus Brown                       202 West Moore Street                                 Dublin          GA       31021
    Tmond Holmes                      5402 Dodge Avenue                                     Eastman         GA       31023
    Tobrious Hooks                    420 Glover Rd                                         Harrison        GA       31035
    Todd Batchelor                    604 South Jefferson ST                                Dublin          GA       31021
    Todd Kapp Jr                      56 Morningside Drive                                  Adrian          GA       31002
    Tommy Boyd III                    21 Outreach Lane                                      Soperton        GA       31503
    Toms Agaris                       130 Cottage Loop                                      Dublin          GA       31021
    Tovatech LLC                      205 Rutgers Street                                    Maplewood       NJ       07040

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                             Page 16 of 18
                           Case 19-59440-pwb        Doc 34    Filed 06/26/19 Entered 06/26/19 19:36:42           Desc Main
                                                             Document     Page 24 of 25
                                                                          Exhibit C
                                                                       Creditor Matrix
                                                                  Served via First Class Mail
              CreditorName                       Address1                      Address2                 City      State       Zip    Country
    Tracy Rozier                      1407 Highland Ave                                         Dublin           GA       31021
    Transparence SIA                  Cesvaines 14                                              Riga                      LV-1073   Latvia
    Trecovia Miller                   332 2nd Street                                            Soperton         GA       30457
    Trelanni Wright                   200 River View Drive                                      Dublin           GA       31021
    Trinity Consultants Inc.          PO Box 972047                                             Dallas           TX       75397
    TSI Solutions                     2220 Centre Park Ct                                       Stone Mountain   GA       30087
    Tykadreon Lawrence                623 S Washington Crossing                                 Tennile          GA       31089
    Tykesia Godfrey                   1001 Scotland Road                                        Rentz            GA       31075
    Tyrelle Jackson                   1926 Green Street                                         Dublin           GA       31021
    U.S. Water Services, Inc.         PO Box 851361                                             Minneapolis      MN       55485
    U.S.Customs and Border
    Protection                        6650 Telecom Drive               Suite 100                Indianapolis     IN       46278
    UFP Ashburn LLC#316               5631 S.NC HWY 62                                          Burlington       NC       27215
    United Rentals                    135 Peachtree Pkwy                                        Byron            GA       31008
    Univar USA Inc                    PO Box 34325                                              Seattle          WA       98124
    UPS                               PO Box 7247-0244                                          Philadelphia     PA       19170
    UPS Freight                       PO BOX 650690                                             Dallas           TX       75265
    UPTK SIA                          Ezermalas iela 3a                                         Liepaja                   LV-3401   Latvia
    US Silica Company                 8490 Progress Drive              Suite 300                Frederick        MD       21701
    Valier Baker                      108 South Drive                                           Dublin           GA       31021
                                                                                                                                    United
    Valmiera Glass UK Ltd             Dorset                                                    Sherbone                  DT9 3RB   Kingdom
    Valmieras Stkla Skiedra AS        Cempu iela 13                                             Valmiera                  LV-4201   Latvia
    Vendryes Fletcher                 75 Woodlawn Drive                                         Dublin           GA       31021
    Verizon Wireless                  2409 us Highway 80 W                                      Dublin           GA       31021
    Verlon Ryals                      906 Stonewall St                                          Dublin           GA       31021
    Vincent Nails                     186 College Avenue                                        Reidsville       GA       30453
    Viola Roberson                    5714 Reese Street                                         Eastman          GA       31023
    Vivian Thompson                   356 Champion Dr                                           Dublin           GA       31021
    Vonterio Carswell                 1486 Willis Jackson Rd                                    Dudley           GA       31022
    Walter Butts                      1398 David Mullis Road                                    Rentz            GA       31075
    Walter Trowal LLC                 4540 East Paris Ave Suite F                               Grand Rapids     MI       49512
    Whitney Wilson                    857 Rhine Hwy                                             Eastman          GA       31023
    Wibmer GmbH                       Daimlerstrasse 7                                          Pliezhausen               D72124    Germany
    Wild Bore Machine LLC             264 Nathaniel Drive                                       Dublin           GA       31027
    Wilfrido Gibbons                  874 North Main St.                                        Wadley           GA       30477
    Wilton Sellers                    2153 Clyde Thomas Rd                                      Rentz            GA       31025

In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                 Page 17 of 18
                          Case 19-59440-pwb          Doc 34       Filed 06/26/19 Entered 06/26/19 19:36:42      Desc Main
                                                                 Document     Page 25 of 25
                                                                           Exhibit C
                                                                        Creditor Matrix
                                                                   Served via First Class Mail
             CreditorName                       Address1                        Address2                 City    State       Zip   Country
    Yancey Rents                      330 Lee Industrial Blvd.                                   Austell        GA       30167
    Yoland Quainton                   456 Cary Road                                              Cochran        GA       31014
    Zachary Cutler                    392 West Court Street                                      Wrightsville   GA       31096
    Zachary Duggan                    1046 McLendon Road                                         Dublin         GA       31021
    Zachary Powell                    21 Outreach Lane                                           Soperton       GA       30457
    Zanbria Hazley                    914 Andrew Court                                           Dublin         GA       31021
    Zanda Agare                       130 Cottage Loop                                           Dublin         GA       31021
    Zigmunds Valeskalns               706 Creek Bottom                                           Dublin         GA       31021




In re: P-D Valmiera Glass USA Corp.
Case No. 19-59440 (PWB)                                                  Page 18 of 18
